Petitioners, building contractors, upon plans submitted, obtained a building permit from the borough superintendent of the department of housing and buildings, Borough of Queens, for the improvement of certain property for the purpose of storage and sale of their materials in a local retail district. The board of standards and appeals of the City of New York revoked said permit, on the ground that the proposed use constituted a “storage plant”, prohibited by the applicable zoning resolution. Said action was affirmed by the Special Term. This court reversed (Matter of Gemelli v. Murdoch, 273 App. Div. 1019), and the Court of Appeals affirmed (298 N. Y. 664). Upon completion of the improvement in accordance with the aforesaid plans, petitioners obtained approval of the plans and a certificate of occupancy from said superintendent. Said approval, and the certificate, were revoked by the board, on the ground that the entrances are wider than the applicable zoning ordinance allows. In this proceeding brought by said contractors, pursuant to section 668e-1.0 of the Administrative Code of the City of New York, the board made a motion to vacate the order of certiorari obtained by them, to dismiss their petition and to affirm its determination. The Special Term made an order which denied said motion, sustained the order of certiorari, reversed the determination of the board, and reinstated the superintendent’s approval of the plans and issuance of the certificate of occupancy. Order unanimously affirmed, with $50 costs and disbursements. No opinion. Present — Nolan, P.J., Adel, MacCrate, Schmidt and Murphy, JJ.